Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-18 recite a method (i.e. process), claim 19 recites a non-transitory computer-readable medium (i.e. article of manufacture),and claim 20 recites a device (i.e. machine or article of manufacture). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1, 19, and 20 recite the limitations of establishing a first context data sharing community for the traveling event, wherein the first context data sharing community comprises a plurality of service agents, where each of the plurality of service agents 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processing system comprising at least one processor, context data source device, and non-transitory computer-readable medium (claims 19 and 20). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 11 recites that the additional element of the context data source devices comprises at least one video source device, audio source device, image source device, sensor device. The limitations further limit the type of context data source device. Further, the devices amount to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-10 and 12-18 recite additional elements and limitations that are further directed to the abstract idea. Therefore, claims 2-10 and 12-18 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plumb (2017/0289069).

Claim 1: A method comprising: 
detecting, by a processing system comprising at least one processor, a start of a traveling event for a user; (Plumb ¶0024 disclosing the bot (agent); picking out (detecting) an intent for a book a room in Dublin via obtaining context data from a conversation, chat/message, or location (start of the traveling event), e.g. for a work trip; ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the agent; ¶0035 and ¶0043 disclosing a processor of the terminal device and the bot/agent)
establishing, by the processing system, a first context data sharing community for the traveling event, wherein the first context data sharing community comprises at least one context data source device and a plurality of service agents, where each of the plurality of service agents is expected to provide at least one service to the user for a duration specified for the traveling event; (Plumb ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the bot may also pick up that it should provide transport options from Paris to Dublin as well as reservation options for hotels; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127 (the context data may be provided to multiple agents); ¶0135 disclosing the bot/agency provisioning service establishing whether the secondary bots/agents match the intent (i.e. booking a hotel, ¶0137); the service then forwards the contact data of the matching secondary bots 121-124 to the primary bot 108; the relevant contact data is received by the primary bot/agent and presented to the user (providing service); ¶0137 discloses in booking a hotel, the provisioning service retrieves bots/agents associated with booking services or bots/agents associated with booking service or a specific hotel; the bot/agent 108 forwards the relevant bots; ¶0138-¶0139 disclosing the bot 108 extracting context data and the secondary bot books the hotel (providing a service); the secondary bots may also provide price quotes to the user (providing a service); therefore, the plurality of bots are each providing a service to the user; ¶0004 disclosing the bot running for the duration of the event; as disclosed previously in the limitation above, the start of the travel event occurs when the bot pickup that the user desires a reservation, or transportation as a result of a conversation, chat/message, or location; therefore, the traveling event is parallel to the communication event in which detected inputs trigger automated tasks to be performed on those inputs (via conversation, location, chat/message) by the agent/bot)
determining, by the processing system, at least one recommendation or at least one action from context data associated with the user received from the at least one context data source device, wherein the context data comprises a purpose of the user for the traveling event; (Plumb ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the bot may also pick up that it should provide transport options from Paris to Dublin as well as reservation options for hotels; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127 (the context data may be provided to multiple agents); ¶0004 disclosing the bot running for the duration of the event)
and providing, by the processing system, the at least one recommendation to at least one service agent of the plurality of service agents for presentation to the user. (Plumb ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the bot may also pick up that it should provide transport options from Paris to Dublin as well as reservation options for hotels; ¶0084 disclosing searching for restaurants in 
Claims 19 and 20 are directed to a non-transitory computer-readable medium, and device. Claims 19 and 20 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claim 19 and 20 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 1 recites: a non-transitory computer-readable medium (Plumb ¶0200 and ¶0201)

Claim 2: The method of claim 1, further comprising: implementing, by the processing system, the at least one action on behalf of the user. (Plumb ¶0024 disclosing the bot can provide hotels options when picking up contextual data that the user wants to make a reservation)

Claim 3: The method of claim 1, further comprising: providing, by the processing system, a first portion of the context data to the plurality of service agents. (Plumb ¶0023 disclosing an intent associated with context defined by context data may be made available to the listening bot (agent), subject to permissions; ¶0024 disclosing the bot obtaining context data (e.g. for a work trip) and the user’s actual data may be context data in this case; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127 (the context data may be provided to multiple agents))

Claim 4: The method of claim 3, wherein the establishing further comprises setting a permission level for each of the plurality of service agents, wherein the providing the first portion of the context data to the plurality of service agents is based on the permission level for each of the plurality of service agents. (Plumb ¶0023 disclosing the context data may be available to the selected bot subject to permissions, (the “bot” is also referred to as an intelligent software agent); ¶0073 disclosing granting the bot permission to access an event by various means; ¶0075 the agent/bot having access to all the user clients involved in an event and needing to be authenticated by each of the users; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127; ¶0158 discloses different permissions may apply to different bots, see also ¶132)

Claim 5: The method of claim 1, wherein the processing system is granted a consent by at least one owner of the at least one context data source device to store the context data. (Plumb ¶0023 disclosing the context data may be available to the selected bot subject to permissions, (the “bot” is also referred to as an intelligent software agent); ¶0073 disclosing granting the bot permission to access an event (context data) by various means; ¶0167 disclosing the bot can listen in and be aware of the context data (e.g. store it locally for use))

Claim 6: The method of claim 5, wherein the processing system is further granted a consent by the user to store the context data. (Plumb¶0073 disclosing granting the bot permission to access an event by various means; ¶0169 disclosing requesting data for the user and storing the data)

Claim 7: The method of claim 5, further comprising: creating an event type template in accordance with the consent from the at least one owner to share the context data in connection with the traveling event. (Plumb ¶0087 disclosing the bot requiring access to the content data and if granted the bot may access all or certain groups of the user’s context data (template); ¶0121 disclosing whether or not to expose sensitive information to the bot or not)

Claim 8: The method of claim 5, wherein the consent establishes at least one of: at least one trigger condition for the start of the traveling event; a duration of time for which the context data is shareable by the plurality of service agents; or one or more data fields of the context data which are accessible by the plurality of service agents. (Plumb ¶0004 disclosing the agent runs and waits for inputs which, when detected, triggers automated takes to be performed on those inputs; ¶0073 disclosing granting the bot permission to access an event (context data) by various means, the permission to access with the event may be by means of a user-actionable prompt through the user interface; ¶0004 disclosing the bot running for the duration of the event)

Claim 10: The method of claim 1, wherein the at least one context data source device comprises a plurality of context data source devices, wherein each of the plurality of context data source devices provides a separate context data set of the context data, and wherein each of the separate context data sets is accessible to a respective owner of a plurality of owners of the plurality of context data source devices and is inaccessible to others of the plurality of 

Claim 11: The method of claim 10, wherein the plurality of context data source devices comprises: at least one video source device; at least one audio source device; at least one image source device; or at least one sensor device. (Plumb ¶0030 disclosing the data is captured from their device and may comprise audio or video captured from a camera of the device, etc.)

Claim 14: The method of claim 1, further comprising: establishing, by the processing system, a second context data sharing community for the traveling event, wherein the second context data sharing community comprises at least one second service agent; (Plumb ¶0131 disclosing a secondary bot distinct from a first/primary bot in that they require separate permissions or authentications to share context data)
and providing, by the processing system, a second portion of the context data only to the at least one second service agent, where the at least one second service agent is expected to provide at least one service to the user for the duration of the traveling event. (Plumb ¶0159 disclosing that different permissions and context data may be available to different bots; the primary bot may have access to location and credit card information whereas the second bot may only have access to location; ¶0162 further disclosing selecting a specific bot for a specific intent such as ordering a taxi and the user completing the transaction with the secondary bot (¶0164))

Claim 15: The method of claim 3, further comprising: receiving from one of the plurality of service agents, a request for a second portion of the context data; verifying a condition for providing the second portion of the context data; and providing the second portion of the context data to the one of the plurality of service agents in response to the verifying the condition. (Plumb ¶0132 disclosing a plurality of bots requiring separate permissions; and different permissions applying to different bots and different context data (¶0158); ¶0159 disclosing the permission to which the different bots may have access, i.e., location (first portion of data) and credit card information (second portion of data), which is also a condition; providing the information to the respective bots)

Claim 16: The method of claim 15, wherein the second portion of the context data is not shareable at a time of the providing the first portion of the context data. (Plumb ¶0059 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Ilkal (US 10,311,248).

Claim 9: The method of claim 8, wherein the consent further establishes at least one of: 
at least one retention time period for retaining the context data; or an expiration condition for the first context data sharing community. 
Plumb discloses establishing consent (permissions) for the agents/bots to access information or contextual data of the user. Plumb does not explicitly  state however, that the consent or permissions establishes at least one of at least one retention time period for retaining the context data; or an expiration condition for the first context data sharing community.  Ilkal discloses this concept of the consent also establishing an expiration condition for the first context data sharing community and a retention time period for retaining the context data. Ilkal discloses in Col. 9, Ln. 62-63 determining whether a runtime token has already been generated for the agent. The requests to access data of the client by the agent are processed using the expired, the previously calculated permissions associated with the runtime token are updated which may result in removing permissions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include the consent further establishes at least one of at least one retention time period for retaining the context data; or an expiration condition for the first context data sharing community as taught by Ilkal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in order to manage who can access to the contextual data in the event there are multiple agents providing services to the user or client (see col. 1, Ln. 6-20 of Ilkal).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Ford (2017/0142076).

Claim 12: The method of claim 3, wherein the providing further comprises: 
anonymizing the first portion of the context data. 
Plumb discloses providing context data to a plurality of agents, but does not explicitly disclose anonymizing the first portion of the context data. Ford discloses the concept of anonymizing portions of information in ¶0110 disclosing the utilization of screen obfuscation to ensure that only authorized users are viewing the content; the screen may obfuscate documents by blurring, blanking, screening and the like. The content may be a document, spreadsheet, an 

Claim 13: The method of claim 12, 
wherein the first portion of the context data comprises a still image or a video, wherein the anonymizing comprises: obfuscating at least a portion of the still image or the video. 
Plumb discloses providing context data to a plurality of agents, but does not explicitly disclose that the first portion of the context data comprises a still image or a video, wherein the anonymizing comprises: obfuscating at least a portion of the still image or the video. Ford discloses this concept of anonymizing the still image or video in ¶0110 disclosing the utilization of screen obfuscation to ensure that only authorized users are viewing the content; the screen may obfuscate documents by blurring, blanking, screening and the like. The content may be a document, spreadsheet, an image, message, video content, etc. (¶0108)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that the first portion of the context data comprises a still image or a video, wherein the anonymizing comprises: obfuscating at least a portion of the still image or the video. Ford discloses this concept of anonymizing the still image or video as taught .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Goldsmith (2014/0189016).

Claim 17: The method of claim 15, 
wherein the condition comprises receiving an affirmation from the one of the plurality of service agents of an emergency situation. 
Plumb discloses verifying a condition for providing the second portion of the context data, but does not explicitly disclose that the condition comprises receiving an affirmation from the one of the plurality of service agents of an emergency situation. Goldsmith discloses this limitation in ¶0068 disclosing utilizing safety and security assessments and making alterations and suggestions to travel plans that mitigates such risk (see also ¶0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that the condition comprises receiving an affirmation from the one of the plurality of service agents of an emergency situation as taught by Goldsmith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in order to mitigate risks in security and safety situations (see ¶0068 of Goldsmith).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Baldwin (2014/0089320).

Claim 18: The method of claim 1, 
wherein the determining employs machine learning in determining the at least one recommendation or the at least one action from the context data associated with the user. 
Plumb discloses determining a recommendation or suggestion based on context data, but does not explicitly disclose that the determining employs machine learning in determining the at least one recommendation or the at least one action from the context data associated with the user. Baldwin discloses this concept in ¶0048 disclosing the relevance score may be generated using a machine-learned model trained by the ML training module using historical data about social networking system users’ event attendance; ¶0049 disclosing based on relevance scores, one or more suggested events are selected and presented to the target user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that the determining employs machine learning in determining the at least one recommendation or the at least one action from the context data associated with the user as taught by Baldwin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in order to suggest events for the user to attend based on the user’s likely interest in one or more events (see ¶0012 of Baldwin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628